DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on January 7, 2021 with respect to the 35 U.S.C. 112 rejections have been fully considered and overcome the 35 U.S.C. 112 rejections. Accordingly, the 35 U.S.C. 112 rejections have been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.
With respect to Step 2A Prong I, the Applicant argues:
“Consequently, the plain language of claim 1 now precludes organizing human activity because it requires that the machine intelligence application include machine learning and predictive algorithms as interpreted in light of the specification. In re American Academy of Science Tech Center, 367 F.3d 1359, 1364 (Fed. Cir. 2004).”

	The Examiner respectfully traverses this argument. It is important to note that the Office categorizes the abstract idea recited in the rejected claims as a mental process and not organizing human activity as the Applicant alleges. The Office therefore maintains that the limitations of “identifying…an individual, a first location, a second location, a future date, and a time of day” and “determining…a predicted travel time for the individual between the first location and the second location at the time of day on the future date,” as drafted, are processes that, under its broadest reasonable interpretation, recite judicial exception and encompass a mental process. Excluding the generic computer component -“machine learning 

	With respect to Step 2A Prong II, the Applicant argues:
	“Consequently, all the purported abstract ideas in all the independent claims are integrated with at least one specific technological element that meaningfully limit the claims. Therefore, Applicant respectfully requests that the § 101 rejection of claims 1-20 be withdrawn pursuant to Step 2A, prong II.”

	The Examiner respectfully traverses this argument and maintains that the claimed invention does not integrate the recited judicial exception into a practical application. The claim is directed to accessing an internal database and merely recite instructions for applying the mental process via generic computer components that are readily available to one having ordinary skill in the art (i.e. machine learning and predictive algorithms). There is no positive recitation in the claim of actively training data but merely using the computer for its generic purpose.

	With respect to Step 2B, the Applicant argues:

Finally, Applicant’s pending claims are not “directed to” a judicial exception inasmuch as the alleged judicial exception is integrated into practical applications. Applicant’s claims, therefore, are not drawn to principles in the abstract, but rather recite elements (alone and in combination) that are integrated into practical application - and, therefore, patent eligible.
Consequently, Applicant’s claims are directed to an inventive concept that amounts to significantly more than the abstract ideas purported by the Office Action. Therefore, Applicant respectfully requests that the § 101 rejection of claims 1-20 be withdrawn pursuant to Step 2B.”
	
	The Examiner respectfully traverses and maintains that the claims do not include additional elements (considered both individually and as an ordered combination) that amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed previously with respect to integration of the abstract idea into a practical application, the additional element of using a machine intelligence application running on a processor unit to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 

Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive. Amendments to the claims would overcome previous 35 U.S.C. 103 rejections, however further search and consideration would be required. This additional search and consideration could not have been performed within the allotted time allowed by AFCP 2.0.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Green et al. (U.S. Patent Application Publication No. 20180190111) teaches the further limitation including sending instructions to a number of traffic devices configured for controlling traffic to the second location (see Green et al. [0021]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662